Case 2:20-cv-01526-SJF-ARL Document 32-1 Filed 12/02/20 Page 1 of 10 PageID #: 509
                                                                EXHIBIT A
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK
                             CENTRAL ISLIP DIVISION

  CARDCONNECT, LLC,                     §
      Plaintiff,                        §
                                        §
  v.                                    §
                                        §        CASE NO. 2:20-cv-01526
  LAW OFFICE OF FRANCISCO J.            §
  RODRIGUEZ and FRANCISCO J.            §
  RODRIGUEZ,                            §
        Defendant.                      §
  LAW OFFICE OF FRANCISCO J.            §
  RODRIGUEZ and FRANCISCO J.            §
  RODRIGUEZ                             §
        Defendant/Third-Party Plaintiff §
                                        §
  v.                                    §
                                        §
  ANTONIO JUAREZ HERNANDEZ,             §
  NEREYDA VEGA, ROYAL LIBERTY §
  OIL LEASING, LLC, AND ROYAL           §
  INTERNATIONAL INVESTMENT              §
  GROUP, LLC                            §
        Third-Party Defendants          §

     DEFENDANTS/THIRD-PARTY PLAINTIFFS’ SUPPLEMENTAL RESPONSE TO
              PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

  TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW LAW OFFICE OF FRANCISCO J. RODRIGUEZ and FRANCISCO

  J. RODRIGUEZ (“FJR”), Defendants/Third-Party Plaintiffs, and files this Supplemental

  Response to Plaintiff CARDCONNECT, LLC’s (“CardConnect”) Motion for Summary

  Judgment, and respectfully shows as follows:




                                            1
Case 2:20-cv-01526-SJF-ARL Document 32-1 Filed 12/02/20 Page 2 of 10 PageID #: 510




                                               I.

         1.       On November 30, 2020, CardConnect filed its Motion for Summary

  Judgment and its Reply to FJR’s Response to the Motion. At no time did CardConnect

  provide notice to FJR under Local Civil Rule 56.2 advising of the requirement of a

  corresponding Statement of Material Facts.

         2.       On December 2, 2020, FJR moved this Court to grant leave to file a

  Supplemental Response to CardConnect’s Motion for Summary Judgment. This Court

  subsequently granted said leave. FJR now files this Supplemental Response to

  CardConnect’s Motion for Summary Judgment.

                                               II.

         5.       In support of this Supplemental Response, FJR submits the following

  exhibits (continued from the exhibits in the previous response):

               a. Exhibit 12 – Controverting Statement of Material Facts

                                              III.

         31.      For the above reasons, FJR asks the Court to deny CardConnect’s Motion

  for Summary Judgment on its breach of contract claim, and provide all other relief to which

  FJR is entitled.

                                            Respectfully Submitted,


                                            By: /s/ Francisco J. Rodriguez
                                                    FRANCISCO J. RODRIGUEZ, PRO SE
                                                    1111 West Nolana, Suite A
                                                    McAllen, Texas 78504
                                                    Telephone No.: (956) 687-4363
                                                    Telecopier No.: (956) 687-6415
                                                    frankr@mcallenlawfirm.com




                                               2
Case 2:20-cv-01526-SJF-ARL Document 32-1 Filed 12/02/20 Page 3 of 10 PageID #: 511




                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was

   served to the following counsel of record on this 2nd day of December, 2020, to wit:

        VIA E-MAIL: john.peterson@polsinelli.com

        John W. Peterson
        Polsinelli, PC
        401 Commerce St., Ste. 900
        Nashville, TN 37219
        Attorney for Plaintiff


                                                 /s/ Francisco J. Rodriguez
                                                 FRANCISCO J. RODRIGUEZ




                                             3
Case 2:20-cv-01526-SJF-ARL Document 32-1 Filed 12/02/20 Page 4 of 10 PageID #: 512
                                                                         EXHIBIT 12
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK
                              CENTRAL ISLIP DIVISION

  CARDCONNECT, LLC,                     §
      Plaintiff,                        §
                                        §
  v.                                    §
                                        §        CASE NO. 2:20-cv-01526
  LAW OFFICE OF FRANCISCO J.            §
  RODRIGUEZ and FRANCISCO J.            §
  RODRIGUEZ,                            §
        Defendant.                      §
  LAW OFFICE OF FRANCISCO J.            §
  RODRIGUEZ and FRANCISCO J.            §
  RODRIGUEZ                             §
        Defendant/Third-Party Plaintiff §
                                        §
  v.                                    §
                                        §
  ANTONIO JUAREZ HERNANDEZ,             §
  NEREYDA VEGA, ROYAL LIBERTY §
  OIL LEASING, LLC, AND ROYAL           §
  INTERNATIONAL INVESTMENT              §
  GROUP, LLC                            §
        Third-Party Defendants          §

                       CONTROVERTING STATEMENT OF FACTS

  TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW LAW OFFICE OF FRANCISCO J. RODRIGUEZ and FRANCISCO

  J. RODRIGUEZ (“FJR”), Defendants/Third-Party Plaintiffs, and files this Controverting

  Statement of Material Facts in opposition to Plaintiff CardConnect, LLC’s (“CardConnect”)

  Motion for Summary Judgment:

                          “The Credit Card Payment Industry”

        1.     FJR does not have sufficient personal knowledge to admit or deny this

  paragraph.




                                             1
Case 2:20-cv-01526-SJF-ARL Document 32-1 Filed 12/02/20 Page 5 of 10 PageID #: 513




        2.     FJR does not have sufficient personal knowledge to admit or deny this

  paragraph.

        3.     FJR does not have sufficient personal knowledge to admit or deny this

  paragraph.

        4.     FJR does not have sufficient personal knowledge to admit or deny this

  paragraph.

        5.     FJR does not have sufficient personal knowledge to admit or deny this

  paragraph.

        6.     FJR does not have sufficient personal knowledge to admit or deny this

  paragraph.

        7.     FJR does not have sufficient personal knowledge to admit or deny this

  paragraph.

        8.     FJR does not have sufficient personal knowledge to admit or deny this

  paragraph.

                             “The Fraudulent Transactions”

        9.     This paragraph is admitted.

        10.    This paragraph is denied. While FJR digitally signed the Merchant

  Processing Application and Agreement (“MPAA”), neither CardConnect nor its member

  bank (Wells Fargo) ever did. (Doc. 29-4, pg. 5). The MPAA contained express conditions

  precedent to its formation and effectiveness by providing that “Merchant understands this

  agreement shall not take effect until Merchant has been approved by CardConnect and/or

  the Member Bank and a merchant number is issued.” (Doc. 29-4, pg. 5). Neither

  CardConnect nor its member bank signed the MPAA indicating their approval, and this is



                                             2
Case 2:20-cv-01526-SJF-ARL Document 32-1 Filed 12/02/20 Page 6 of 10 PageID #: 514




  undisputed. (Doc. 29-4, pg. 5; Doc. 31, § 1). Accordingly, no contract was formed by the

  contract’s very own terms. (Doc. 29-4, pg. 5).

        11.    This paragraph is admitted.

        12.    This paragraph is admitted.

        13.    This paragraph is admitted.

        14.    This paragraph is admitted.

                       “The February 11th Transactions: $50,000”

        15.    This paragraph is admitted.

        16.    This paragraph is denied. CardConnect worked with FJR to remove the hold

  on FJR’s operating account, requesting various documents which FJR provided. (Doc.

  30-1, ¶¶ 10-12; Doc. 30-3).

        17.    This paragraph is denied. The transaction was unsuccessful because Third-

  Party Defendant Antonio Hernandez’s (“Hernandez”) card was fraudulent, not because

  of any “rejection” by CardConnect. (Doc. 30-1, ¶ 19; Doc. 30-5). CardConnect did not

  confirm the fraudulence of Hernandez’s card to FJR until May 30, 2019. (Doc. 30-1, ¶ 19;

  Doc. 30-5). In fact, representatives of CardConnect had to ask FJR if Hernandez’s

  account had ever been debited on May 29, 2019. (Doc. 30-1, ¶ 19; Doc. 30-5).

        18.    This paragraph is denied to the extent CardConnect asserts that it rejected

  the transactions. (Doc. 30-1, ¶¶ 10-12; Doc. 30-3; Doc. 30-1, ¶ 19; Doc. 30-5). To the

  extent the paragraph discusses whether the credit card was charged and whether

  CardConnect received the funds, FJR does not have sufficient personal knowledge to

  admit or deny this paragraph.




                                              3
Case 2:20-cv-01526-SJF-ARL Document 32-1 Filed 12/02/20 Page 7 of 10 PageID #: 515




         19.    This paragraph is admitted to the extent that $50,000 was deposited into

  FJR’s IOLTA account. This paragraph is denied to the extent CardConnect alleges that it

  rejected the transaction. (Doc. 30-1, ¶¶ 10-12; Doc. 30-3; Doc. 30-1, ¶ 19; Doc. 30-5).

         20.    This paragraph is denied. The deposit was made with CardConnect’s

  knowledge and CardConnect representatives worked with FJR to remove the hold on

  FJR’s operating account. (Doc. 30-1, ¶¶ 10-12; Doc. 30-3).

         21.    This paragraph is denied. CardConnect made no such advisory of the

  fraudulence of Hernandez’s card until late May, 2019. By this time, CardConnect

  approved an increase on FJR’s debit limit to allow for larger transactions. (Doc. 30-1, ¶

  19; Doc. 30-5; Doc. 30-6, ¶ 9; Doc. 30-4).

         22.    This paragraph is admitted to the extent CardConnect admits that it did not

  inform FJR that the transactions had not processed until May 30, 2019. The paragraph is

  denied to the extent CardConnect asserts it provided “proof.” CardConnect’s “proof” was

  a screenshot of a spreadsheet purporting to show the transactions not processing. (Doc.

  30-7). FJR never received any statements from CardConnect’s bank confirming that the

  transactions never processed.

         23.    This paragraph is admitted to the extent that CardConnect placed a debit

  on FJR’s operating account at the same time it deposited the funds into FJR’s IOLTA

  account. (Doc. 30-1, ¶ 10).

         24.    This paragraph is denied. CardConnect’s attempt to obtain the $50,000 out

  of FJR’s operating account in February 2019 was not the result of a debit block, but rather

  insufficient funds being in FJR’s operating account to fulfill the transaction resulting in a

  hold. (Doc. 30-1, ¶ 10). CardConnect worked with FJR to remove this hold on his



                                               4
Case 2:20-cv-01526-SJF-ARL Document 32-1 Filed 12/02/20 Page 8 of 10 PageID #: 516




  operating account. (Doc. 30-1, ¶¶ 10-12; Doc. 30-3). FJR admits to placing a debit block

  on the account, but not until much later on May 30, 2019.

          25.      This paragraph is admitted. FJR has not removed the debit block he placed

  on his account on May 30, 2019.

          26.      This paragraph is admitted.

          27.      This paragraph is admitted.

                     “The April 23rd Transactions: $85,000.00 & 99,999.99”

          28.      This paragraph is admitted.

          29.      This paragraph is denied. CardConnect did not reject the transactions, but

  rather again worked with FJR through its representatives to remove the hold placed on

  FJR’s operating account by requesting various items. (Doc. 30-1, ¶ 18; Doc. 30-4, pg. 2).

          30.      This paragraph is denied. The transaction was unsuccessful because Third-

  Party Defendant Antonio Hernandez’s (“Hernandez”) card was fraudulent, not because

  of any “rejection” by CardConnect. (Doc. 30-1, ¶ 19; Doc. 30-5). CardConnect did not

  confirm the fraudulence of Hernandez’s card to FJR until May 30, 2019. (Doc. 30-1, ¶ 19;

  Doc. 30-5). In fact, representatives of CardConnect had to ask FJR if Hernandez’s

  account had ever been debited on May 29, 2019. (Doc. 30-1, ¶ 19; Doc. 30-5).

          31.      This paragraph is denied to the extent CardConnect asserts that it rejected

  the transactions. (Doc. 30-1, ¶ 181; Doc. 30-4, pg. 2). To the extent the paragraph

  discusses whether the credit card was charged and whether CardConnect received the

  funds, FJR does not have sufficient personal knowledge to admit or deny this paragraph.




  1
    FJR’s affidavit was mistakenly mis-numerated by labeling paragraph 17 as paragraph 18. To avoid confusion, FJR
  refers to his affidavit based on how it is numbered.

                                                         5
Case 2:20-cv-01526-SJF-ARL Document 32-1 Filed 12/02/20 Page 9 of 10 PageID #: 517




        32.    This paragraph is admitted to the extent that the $85,000.00 and $99,999.99

  was deposited into FJR’s IOLTA account. This paragraph is denied to the extent

  CardConnect alleges that it rejected the transaction. (Doc. 30-1, ¶ 18; Doc. 30-4, pg. 2).

        33.    This paragraph is denied. The deposit was made with CardConnect’s

  knowledge and CardConnect representatives worked with FJR to remove the hold on

  FJR’s operating account. (Doc. 30-1, ¶ 18; Doc. 30-4, pg. 2).

        34.    This paragraph is denied. CardConnect made no such advisory of the

  fraudulence of Hernandez’s card until late May, 2019. By this time, CardConnect

  approved an increase on FJR’s debit limit to allow for larger transactions. (Doc. 30-1, ¶

  19; Doc. 30-5; Doc. 30-6, ¶ 9; Doc. 30-4).

        35.    This paragraph is admitted to the extent CardConnect admits that it did not

  inform FJR that the transactions had not processed until May 30, 2019. The paragraph is

  denied to the extent CardConnect asserts it provided “proof.” CardConnect’s “proof” was

  a screenshot of a spreadsheet purporting to show the transactions not processing. (Doc.

  30-7). FJR never received any statements from CardConnect’s bank confirming that the

  transactions never processed.

        36.    This paragraph is admitted to the extent that CardConnect placed a debit

  on FJR’s operating account at the same time it deposited the funds into FJR’s IOLTA

  account. (Doc. 30-1, ¶ 16).

        37.    This paragraph is denied. CardConnect’s attempt to obtain the $85,000.00

  and $99,999.99 out of FJR’s operating account in April 2019 was not the result of a debit

  block, but rather insufficient funds being in FJR’s operating account to fulfill the

  transaction resulting in a hold. (Doc. 30-1, ¶ 10). CardConnect worked with FJR to remove



                                               6
Case 2:20-cv-01526-SJF-ARL Document 32-1 Filed 12/02/20 Page 10 of 10 PageID #: 518




  this hold on his operating account. (Doc. 30-1, ¶¶ 10-12; Doc. 30-3). FJR did not place a

  debit block on the account until much later on May 30, 2019.

         38.   This paragraph is admitted. FJR has not removed the debit block he placed

  on his account on May 30, 2019.

         39.   This paragraph is admitted.

         40.   This paragraph is admitted.

                                           Respectfully Submitted,


                                           By: /s/ Francisco J. Rodriguez
                                                   FRANCISCO J. RODRIGUEZ, PRO SE
                                                   1111 West Nolana, Suite A
                                                   McAllen, Texas 78504
                                                   Telephone No.: (956) 687-4363
                                                   Telecopier No.: (956) 687-6415
                                                   frankr@mcallenlawfirm.com

                               CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was

    served to the following counsel of record on this 2nd day of December, 2020, to wit:

         VIA E-MAIL: john.peterson@polsinelli.com

         John W. Peterson
         Polsinelli, PC
         401 Commerce St., Ste. 900
         Nashville, TN 37219
         Attorney for Plaintiff


                                                  /s/ Francisco J. Rodriguez
                                                  FRANCISCO J. RODRIGUEZ




                                              7
